


109 HR 5174 IH: To amend the Higher Education Act of 1965 to prevent

U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5174
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2006
			Mrs. Davis of
			 California (for herself and Mr.
			 Evans) introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to prevent
		  veterans’ contributions to education benefits from reducing Federal student
		  financial assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Equity in Education Act of 2006.
		2.Veterans'
			 benefitsSection 480(j) (20
			 U.S.C. 1087vv(j)) is amended by adding at the end the following new
			 paragraph:
			
				(4)Notwithstanding paragraph (1), for every
				year a student receives veterans' education benefits under chapter 30 of title
				38, United States Code, the amount of such veterans’ education benefits that
				the student receives and that is treated as estimated financial assistance
				shall be reduced by the amount that the student’s basic pay was reduced under
				section 3011(b) or 3012(c) of such title in order to be eligible to receive
				such
				benefits.
				.
		
